Citation Nr: 0208385	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  00-20 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Meryl Anne Spat, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1971.

By a rating decision entered in May 1999, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, denied the veteran's claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
Notice of such denial was provided to the veteran in a 
letter, dated on May 6, 1999.  

Submitted to the RO by the veteran in February 2000 was a VA 
Form 21-4138, Statement in Support of Claim, wherein he 
specifically referenced the RO's letter of May 1999, noting 
that he had previously been unable to report for a VA 
examination as he had been in the Veterans Home and Hospital 
at Rocky Hill, Connecticut, but was now willing and able to 
report, and that he was also sending to the RO a medical 
report containing a diagnosis of PTSD.  Such document was 
interpreted by the RO as a claim to reopen and the RO denied 
such claim by its rating decision of April 2000, albeit 
without determining whether new and material evidence had 
been submitted to reopen the previously denied claim.  An 
appeal was then initiated by the veteran's submission of a 
notice of disagreement in May 2000 and the appeal was 
perfected in September 2000 with entry of a VA Form 9, Appeal 
to the Board of Veteran' Appeals (Board).  In the latter 
document, the veteran requested an RO hearing, and in the 
interim, the veteran executed a power-of-attorney in favor of 
an attorney, Meryl Anne Spat.  In February 2002, he was 
advised by letter of the date and time of his RO hearing that 
had been scheduled to occur in March 2002, but he failed to 
report for such hearing.


FINDINGS OF FACT

1.  By its rating decision of May 1999, the RO denied 
entitlement of the veteran to service connection for PTSD; 
written notice of such denial was provided to the veteran and 
his then appointed representative in the same month, 
following which no timely appeal was entered.

2.  An attempt to reopen such claim was submitted by the 
veteran to the RO in February 2000.

3.  In connection with the veteran's claim to reopen of 
February 2000, there was presented additional evidence that 
bears directly and substantially upon the specific matter 
under consideration, that is not duplicative or cumulative of 
previously submitted materials, and which by itself or in 
combination with evidence previously assembled is so 
significant that it must be considered in order to decide 
fairly the merits of the claim to reopen for service 
connection for PTSD.


CONCLUSIONS OF LAW

1.  The RO's decision of May 1999, denying service connection 
for PTSD, is final.  38 U.S.C.A. §7105 (West 1991); 38 C.F.R. 
§ 3.104 (2001).

2.  Since entry of the RO's determination in May 1999, 
denying entitlement to service connection for PTSD, new and 
material evidence has been presented with which to reopen the 
previously denied claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5108 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial consideration of the veteran's claim of entitlement 
to service connection for PTSD was accorded by the RO in its 
rating decision of May 1999, wherein such claim was denied on 
the basis that evidence of a diagnosis of PTSD or a stressor 
was lacking.  Following notice to the veteran and his then-
appointed service representative, no appeal was initiated 
and, as such, the rating decision of May 1999 was rendered 
final.  38 U.S.C.A. § 7105.  

The record reflects that on February 25, 2000, the veteran 
submitted to the RO a VA Form 21-4138, Statement in Support 
of Claim, containing the following handwritten notation:

Ref 5/6/99 Rating decision

Therein, statements of the veteran were found that he was 
willing to report for a VA examination, that he had been in 
the Rocky Hill facility and had not received notice to report 
for the last examination, and that he was enclosing a medical 
report from an attending physician whose opinion it was that 
the veteran had PTSD.  The RO interpreted such document as a 
claim to reopen and the undersigned agrees, given that it 
does not express dissatisfaction or disagreement with the 
adjudicative determination in May 1999 and a desire to 
contest the result reached at that time.  See 38 C.F.R. 
§ 20.201 (2001).  While the veteran referenced the May 1999 
rating action in the February 2000 writing and, arguably, 
impliedly was in disagreement with the outcome, such document 
may not reasonably be construed as reflecting a desire to 
obtain appellate review of the RO's action.  Id.  

By its rating decision of April 2000, the RO considered and 
denied the claim to reopen initiated by the veteran in 
February 2000.  The RO did not therein specifically address 
the question of whether new and material evidence had been 
presented to reopen the previously denied claim, but 
addressed the merits of the issue presented.

It is noted that it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any state 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(finding that the Board's jurisdiction to address whether new 
and material evidence had been presented is mandatory, 
regardless of the action taken by the RO).  In view of the 
foregoing, it is clear that the Board must initially address 
the question of the newness and materiality of the evidence, 
prior to consideration of the merits of the reopened claim.

The United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), rejected the 
test for determining the materiality of evidence originally 
set forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
(evidence was deemed "material" when there was a reasonable 
possibility that the additional evidence presented, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome of the claim) in favor of the test 
outlined in 3.156(a); that is, whether the newly presented 
evidence is so significant that it must be considered to 
decide fairly the claim.  

Since Hodge, reviewing a final decision based on new and 
material evidence became potentially a three-step process.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  The 
United States Court of Appeals for Veterans Claims (Court) in 
Elkins held that the two-step process set forth in Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991), for the reopening of 
claims had become a three-step process under the holding of 
the Federal Circuit in Hodge.  

The three-step process for review of finally adjudicated 
claims enumerated in Elkins was as follows:  The Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist has 
been fulfilled.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156(a).  

It is noteworthy that a significant change in the law was 
effectuated during the pendency of this appeal.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, thereby further changing the Elkins 
standard, such that the process has evolved to a two-step 
procedure consisting of the first and third component parts 
set forth in Elkins, supra.  The VCAA also redefined and 
expanded the obligations of VA with respect to the duty to 
assist, and superseded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, as made effective November 9, 2000, 
except the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), which were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)). 

As the veteran's claim to reopen was pending when the 
aforementioned changes to the law and regulations were made 
effective, he is entitled to consideration of his claim under 
the version of the law or regulation(s) most favorable to 
him.  Karnas, supra.  In Janssen v. Principi, 15 Vet. App. 
370 (2001), the Court noted that the VA's General Counsel had 
determined that the VCAA is more favorable to claimants than 
the law in effect prior to its enactment.  See VAOPGCPREC 11-
2000 (Nov. 27, 2000).  In this instance, the veteran has been 
duly advised by actions of the RO of the existence of the 
VCAA and its applicability to the claim at hand, and the 
veteran does not contend otherwise or allege that there has 
been less than full compliance with its provisions or 
implementing regulations.  While the undersigned does not 
herein reach the question of whether substantial compliance 
with VCAA has been achieved to date, as the undersigned finds 
that there is a basis to find wholly in favor of the veteran 
in terms of the limited issue of the newness and materiality 
of the evidence, no possibility of prejudice to the veteran 
is found by the Board proceeding to adjudicate that matter 
without further delay.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92 (O.G.C. Prec. 16-92).

Analysis

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted during active duty or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (2001).  

Evidence on file at the time of entry of the RO's decision in 
May 1999, denying the veteran's claim for service connection 
for PTSD, consisted in pertinent part of service medical 
records and other records compiled by the service department, 
showing that the veteran served in Korea from October 1969 to 
November 1970 and that there was threatening, impulsive 
behavior on his part in early 1969, some of which was 
attributed to his recent arrival at a duty station in Alaska 
and marriage problems.  Inservice diagnostic impressions 
included an adjustment reaction and an anxiety state in a 
personality with immature and passive-aggressive features; no 
diagnosis of PTSD was recorded.  Also then of record were the 
veteran's application for VA compensation benefits, records 
indicating that he failed to report for a scheduled VA 
examination in 1999, and RO correspondence of March 1999 to 
him requesting that he provide certain additional information 
regarding his PTSD claim, to which he failed to respond.  
None of the foregoing in any way described the stressors upon 
which the veteran's claim for service connection for PTSD was 
purportedly based.

In connection with the veteran's claim to reopen filed in 
February 2000, he referred to his ongoing treatment at the 
Rocky Hill Veterans Home and Hospital, and indicated a 
willingness to appear for a VA examination.  In addition, he 
offered a completed PTSD Questionnaire in which he set forth 
an account of the stressors alleged to have resulted in his 
PTSD, and such was supplemented by a further written 
explanation of his stressors presented in October 2001.  Also 
submitted was a statement, dated in February 2000, from 
mental health professionals employed by the State of 
Connecticut, wherein the veteran's treatment for PTSD and 
other neuropsychiatric disorders since July 1998 was 
described.  In subsequently undertaken development of the 
veteran's claim to reopen, he was afforded a VA psychiatric 
examination in June 2000, findings from which yielded 
diagnostic impressions on Axis I of a panic disorder with 
agoraphobia, dysthymia, and alcohol dependence.

The evidence submitted since entry of the May 1999 rating 
decision includes the veteran's attempt to outline his 
inservice stressors, as well as a diagnosis of current 
disability involving PTSD.  The evidence submitted by the 
veteran to reopen his claim for service connection for PTSD 
must be presumed as true, solely for purposes of determining 
whether new and material evidence has been presented.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  That being the 
case, and as the stressor data and PTSD diagnosis were not 
before the RO at the time of prior denial of service 
connection in May 1999, as such evidence bears directly and 
substantially upon the specific matter under consideration, 
as it is not duplicative or cumulative of previously 
submitted materials, and by itself is so significant that it 
must be considered in order to decide fairly the merits of 
the claim to reopen for service connection for PTSD, it is 
found to constitute new and material evidence under 38 C.F.R. 
§ 3.156(a).  As such, the previously denied claim must be 
reopened.  38 U.S.C.A. § 5108.  

As further development of the reopened claim is found to be 
in order, such matter is addressed in the REMAND portion that 
follows.


ORDER

To the extent that new and material evidence has been 
presented to reopen the veteran's claim of entitlement to 
service connection for PTSD, the appeal is granted.


REMAND

Notwithstanding the Board's conclusion that new and material 
evidence has been presented to reopen the veteran's 
previously denied claim for service connection for PTSD, 
additional development is deemed to be in order prior to the 
Board's adjudication of the merits of the reopened claim.  
The undersigned initially notes that the record reflects that 
the veteran's attorney was not duly advised by the RO of the 
date and time of the veteran's March 2002 hearing before the 
RO's hearing officer, despite the fact that her appointment 
preceded the date on which notice of the hearing was 
furnished to the veteran in February 2002.  To the extent 
that such represents a due process violation, corrective 
action is needed to schedule another RO hearing and to ensure 
that appropriate notice is provided to the veteran and his 
attorney.  

The record also includes a written statement from the veteran 
that was received by the RO in October 2001, wherein, among 
other things, he chronicled treatment from a private 
therapist following the dissolution of his marriage, due to 
sleepless nights and argumentative behavior.  He further 
referenced PTSD treatment at the Rocky Hill Veterans Home and 
Hospital through the State of Connecticut, as well as a VA 
facility in Newington, Connecticut, where he indicates that 
he was instructed that his PTSD was related to his 
experiences in South Korea.  He also indicated that he had 
applied for admission to a PTSD program at a VA facility in 
Northampton, Massachusetts, but was denied admission there 
because his PTSD was not the result of Vietnam experiences.  
While there is on file a statement from mental health 
professionals from the State facility in Rocky Hill, 
Connecticut, records of treatment at that facility, or from 
the private therapist or VA, are not on file, and the record 
does not indicate that any attempt was made to secure those 
records from the private therapist or VA, the latter of which 
are deemed to be on file.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992).

In order to ensure that the veteran is afforded due process 
of law and that the VCAA requirements are fully complied 
with, the veteran's reopened claim for service connection for 
PTSD is hereby REMANDED to the RO for the following actions:

1.  Arrangements should be made by the RO 
to afford the veteran an RO hearing in 
connection with his pending reopened 
claim of entitlement to service 
connection for PTSD.  Appropriate notice 
of the date and time of such proceeding 
must be furnished to the veteran and his 
attorney.

2.  The RO should advise the veteran 
through his attorney of the evidence 
needed to substantiate his reopened claim 
of entitlement to service connection for 
PTSD, to include a copy of the provisions 
of 38 C.F.R. § 3.304(f), as amended, 
effective from March 7, 1997, see 64 Fed. 
Reg. 32807 (1999).  As well, the veteran 
is to be advised of his right to submit 
any additional argument and/or evidence 
in support of such claims and that such 
evidence may be of a lay or medical 
variety.  Such evidence may include 
records or opinions from medical 
professionals as to the existence of PTSD 
due to an inservice stressor, or lay 
statements from fellow servicemen, family 
members, or others as to their knowledge 
of the existence of in-service stressors 
leading to the onset of PTSD.  Examples 
of other such evidence include, but are 
not limited to, copies of service medical 
or personnel records he may hold in his 
possession; statements from service 
medical personnel; employment or 
retirement medical examinations; medical 
evidence from hospitals, clinics and 
private physicians by which or by whom 
the veteran may have been treated; 
letters written during service; 
photographs; pharmacy prescription 
records; or insurance examinations.  

3.  In addition, the veteran should be 
contacted in writing through his attorney 
for the specific purpose of requesting 
that he specify whether he is alleging 
that his claimed PTSD is the result of 
combat stressors, and if he is asserting 
that he engaged in combat with the enemy, 
he should be asked to provide all 
necessary details of such combat, 
including the date, place, and unit to 
which he was assigned at the time, as 
well as the circumstances and events he 
alleges amounted to his engagement of the 
enemy in combat.

Upon receipt of the veteran's response, 
the RO is to verify to the extent 
possible any assertion by the veteran 
that he engaged in combat while in 
military service, to include obtaining a 
complete set of service personnel records 
and making inquiry of the appropriate 
service department and other sources in 
an attempt to determine whether the 
veteran was engaged in combat with the 
enemy while on active duty and at the 
time of claimed inservice stressors.  See 
VAOPGCPREC 12-99 (Oct. 18, 1999).

4.  As well, the veteran should be 
contacted in writing through his attorney 
for the specific purpose of requesting 
that he provide a listing of the names 
and addresses of those VA and non-VA 
medical professionals or institutions who 
have evaluated and/or treated him for 
PTSD since his discharge from military 
service, to include the private therapist 
he consulted because of sleeplessness and 
argumentative behavior following entry of 
his final divorce decree.  The 
approximate dates of any such evaluation 
or treatment should also be provided, to 
the extent possible.  

After obtaining proper authorization, the 
RO is to obtain copies of evaluation and 
treatment records not already on file 
from those medical professionals or 
institutions referenced in connection 
with the aforementioned request.  Any and 
all VA treatment records not already on 
file must be obtained regardless of 
whether in fact the veteran responds to 
the foregoing request, including but not 
limited to examination and treatment 
records compiled at the VA Medical 
Centers in Newington, Connecticut, and 
Northampton, Massachusetts.  Such 
records, once obtained, must then be 
added to the claims folder.

5.  Through his attorney, the RO should 
contact the veteran in writing to request 
that he submit a comprehensive written 
statement containing as much detail as 
possible regarding the stressor(s) to 
which he alleges he was exposed in 
service that led to the onset of his 
PTSD.  Each of the incidents in question 
should be more fully described with the 
approximate dates of any and all 
incidents to within seven days if 
possible, the types and locations of the 
incidents and the unit to which assigned 
at the time, the full names and service 
numbers of any other persons present, 
detailed descriptions of events, and any 
other identifying information.  

The veteran must be advised that this 
information is necessary to obtain 
supportive evidence of his claimed 
stressors, and that he must be as 
specific as possible because without such 
details adequate research for verifying 
information cannot be conducted.  He must 
also be advised to obtain and submit any 
verifying data from individuals who might 
have knowledge of the inservice stressors 
which the veteran claims led to the onset 
of his PTSD, such as statements from 
fellow servicemen who may have witnessed 
the in-service events or from family 
members or others to whom he may have 
described the stressors at or about the 
time of their occurrence.

6.  Based on any and all information 
regarding the veteran's claimed 
stressor(s), the RO should prepare a 
summary of all the claimed stressors, 
with as much detail as possible.  This 
summary, along with a copy of the 
veteran's Department of Defense Form 214, 
his service personnel records, and all 
associated documents should then be sent 
to the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR) with a request to provide any 
information that may corroborate the 
veteran's alleged stressor(s).

7.  Following receipt of the USASCRUR 
report, as well as the completion of any 
additional development requested above or 
suggested by the USASCRUR, the RO should 
prepare a report detailing the nature of 
any in-service stressful event(s), 
verified by the USASCRUR or through other 
documents.  If no stressor is verified, 
that should be so stated in such report.  

8.  Thereafter, and only in the event 
that one or more inservice stressors has 
been verified or otherwise accepted as 
factual if determined to have occurred in 
combat per 38 U.S.C.A. § 1154 (West 
1991), the veteran is to be afforded a VA 
medical examination by a physician in the 
specialty of psychiatry for the purpose 
of determining the correct diagnosis and 
etiology of the veteran's claimed PTSD.  
Arrangements for such examination should 
be made through contact with the 
veteran's attorney.  The veteran's claims 
folder in its entirety is to be furnished 
to the examiner prior to any evaluation 
of the veteran for use in the study of 
this case.  Such examination is to 
include a review of the veteran's history 
and current complaints, as well as a 
comprehensive mental status evaluation.  
Any indicated diagnostic studies, 
including psychological testing and PTSD 
sub-scales, must also be accomplished if 
deemed warranted by the examiner.  All 
established psychiatric diagnoses are 
then to be fully set forth. 

It is requested that the psychiatric 
examiner offer a professional opinion, 
with full supporting rationale, as to the 
following:  

Whether the veteran has PTSD meeting the 
criteria of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 
1994), and, if so, whether it is at least 
as likely as not that the veteran's PTSD 
is the result of any inservice event(s)?  

Use by the examiner of the italicized 
standard of proof in formulating a 
response is requested.  The examiner is 
requested to discuss why he agrees or 
disagrees with any diagnosis of PTSD of 
record.

9.  Following the completion of the 
foregoing actions, the RO must review the 
examination report.  If such report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
report for any and all needed action.  

10.  Lastly, the RO should readjudicate 
the veteran's reopened claim of 
entitlement to service connection for 
PTSD on the basis of all the evidence on 
file and all governing legal authority, 
including the VCAA; 38 U.S.C.A. § 1154 
(West 1991); and the provisions of 
38 C.F.R. § 3.304(f), as amended, 
effective from March 7, 1997, see 64 Fed. 
Reg. 32807 (1999).  If the benefit sought 
on appeal is not granted, the veteran and 
his attorney should be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and the law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




